PER CURIAM.
Following trial by jury the defendant was convicted of robbery' and duly sentenced. He appeals. We affirm.
We agree that the state acted improperly in presenting to the jury during closing argument portions of the complaining witness’ deposition which had not been received in evidence. R. L. Bernado & Sons, Inc. v. Duncan, Fla.App.1961, 134 So.2d 297; Frenette v. State, 1947, 158 Fla. 675, 29 So.2d 869. This material attempted to explain the witness’ uncertainty as to whether his truck was located on an avenue or a terrace at the time it was ransacked. However, we have thoroughly examined the whole record and are convinced that the error was harmless in light of the overwhelming evidence of the defendant’s guilt. In other words, we are clearly satisfied the defendant would have been found guilty even without this innocuous material. Cornelius v. State, Fla.1950, 49 So.2d 332; Mankowski v. State, Fla.1955, 83 So. 2d 597; Section 924.33, F.S.1967, F.S.A.
Affirmed.
WALDEN, REED and OWEN, JJ., concur.